Citation Nr: 1628883	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  15-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran had active service from August 1960 to August 1962. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for bilateral hearing loss is REMANDED to the RO for further development. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Because the claim for entitlement to service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).
The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137.  
 
Analysis

Entitlement to service connection for tinnitus

The November 2012 VA examiner diagnosed recurrent tinnitus.  Therefore, Davidson element (1), current disability, is established.

The Veteran claims that his in-service noise exposure was from being a heavy weapons infantryman and from being a musician.  His DD Form 214 shows that he served as a heavy weapons infantryman, and he has submitted photographs showing him playing the drums.  The Board finds that the Veteran had in-service noise exposure and that Davidson element (2), in-service injury or disease, is met.

As to a causal relationship between the present disability and the disease or injury incurred during service, there is conflicting evidence.

At the November 2012 VA examination, the Veteran reported that his tinnitus began with a gradual onset during military service.  The November 2012 VA examiner opined that it is less likely than not (less than 50 percent probability) that the tinnitus was caused by or a result of military noise exposure.  The examiner's basis was that the Veteran denied the presence of tinnitus in a January 2008 VA audiological evaluation and that the service treatment records are negative for hearing loss or probable hearing-threshold shift.

A January 2008 VA audiological evaluation shows that the Veteran denied tinnitus.  Later, a January 2013 VA audiological evaluation reflects that the Veteran reported a gradual onset of tinnitus.

The Veteran argues that when he denied having tinnitus in January 2008 he must not have understood the definition of tinnitus.  He further maintains that his ringing in the ears began in service.  The Board finds that the Veteran is credible in his assertion that he must not have understood the definition of tinnitus when he denied its existence in January 2008.  The Veteran has in essence alleged that he had ringing in his ears in service and has had this symptom thereafter, which the Board finds he is competent to report and that he is credible.  Lay assertions of symptomatology or injury may suffice where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  

Given that the November 2012 VA examiner's opinion is predicated in part on the absence of evidence of tinnitus in 2008, and the Veteran has presented his competent and credible self-report that he has experienced ringing in his ears since service, the evidence is in equipoise as to whether chronicity of tinnitus is established.  See 38 C.F.R. § 3.303(b).  Davidson element (3) is accordingly satisfied.  Thus, service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.








	(CONTINUED ON NEXT PAGE)
REMAND

Entitlement to service connection for bilateral hearing loss

A remand is necessary before a decision can be reached on this issue as it appears that the November 2012 VA examiner did not convert the June 1962 separation examination results from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values.  

The Veteran's service treatment records show no hearing loss in service.  On his entrance examination, the whisper voice test was 15/15 bilaterally.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  A June 1962 separation examination report reveals puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values) were as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15) 
N/A
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  If not specified, assume ASA units were used in VA records dated June 30, 1966 or earlier; and in service department records dated October 31, 1967 or earlier.

The November 2012 VA examiner opined that it is not at least as likely as not (less than 50 percent probability) that the hearing loss was caused by or a result of an event in military service, to include military noise exposure.  The examiner's basis was that even though there was a history of military noise exposure, the service treatment records show normal hearing bilaterally at separation (all thresholds at 5
dB).

However, thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not base his opinion on the converted audiometric readings, a remand is necessary for an addendum to the opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the November 2012 VA examination for an addendum.  The Veteran should be scheduled for another VA examination only if determined necessary.  The addendum opinion should address the converted audiometric results as noted in the body of this remand.  The examiner should opine whether it is at least as likely as not that the Veteran's conceded in-service noise exposure is etiologically related to his current diagnosis of bilateral hearing loss.  The examiner must address the June 1962 converted audiometric results taken at the time of the Veteran's separation from service, and comment on the significance, if any, of the findings of 20 decibels at the 500 hz range bilaterally.

2.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


